277 S.W.3d 739 (2008)
STATE of Missouri, Respondent,
v.
Marvin (Pete) HENDRIX, Appellant.
No. WD 67888.
Missouri Court of Appeals, Western District.
December 23, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 27, 2009.
Application for Transfer Denied March 31, 2009.
Melinda K. Pendergraph, Columbia, MO, for appellant.
Shaun J. Mackelprang, Asst. Attorney General, Anna L. Bunch, Asst. Attorney General, Columbia, MO, joins on the briefs, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES E. WELSH, JJ.

Order
PER CURIAM:
Marvin Hendrix appeals his conviction by a jury of first-degree assault and armed criminal action, for which he was sentenced to concurrent terms of fifteen and twenty years' imprisonment.
*740 Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).